DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This Office action is based on the communications filed May 2, 2019. Claims 21 – 40 are currently pending and considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 23 – 29, 31 – 35, and 37 – 39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gorog (US 4,947,028), hereinafter Gorog.

Claim 21: Gorog discloses a method, comprising: 
receiving consumer audio directed to a good or service on a device (see at least, “The OCT comprises data entry and storage and communication capabilities for use by the consumer. The consumer enters identifications data about the company from which he wishes to purchase products/services and data concerning the products/services to be purchased. This information is 
identifying a consumer that provided the consumer audio (see at least, “After company, product and price data is entered, the OCT prompts the consumer to enter a credit card [24] to be used for the transaction. If handling a credit card is not possible for the handicapped person, credit data can be pre-stored in the OCT memory at the time the unit is provided to the handicapped person, thereby allowing such data to be transmitted without physically handling a credit card. The credit card data is accepted [25] and information is thereby acquired concerning the consumer's name, address, credit card number, type of credit card, and preferred delivery day, time and address for delivery. This information may be extracted from any of the various types of credit cards having integral data storage capability (i.e. chip card, laser optical card, magnetic card),” Column 5 Line 56 – Column 6 Line 2); 
responsive to the consumer audio initiating a purchase of the good or service with a provider of the good or service (see at least, “The OCT contains an alpha numerical key pad [2] by which a consumer can enter data when necessary and which contains a key for initiating the order process,” Column 4 Line 30 – 33, “After all data is stored, the consumer activates the OCT communications means [8, 29A] that allows the OCT to communicate with the CCS concerning the proposed sale of goods or services,” Column 6 Lines 8 – 11, “In summary, this process selects the merchant/supplier, confirms the availability 

Claim 23: Gorog discloses the method of claim 21 further comprising, providing confirmation audio through the device indicating that the purchase was made with the provider (see at least, “Upon completion of order acceptance and confirmation of payment media, the confirmed order with associ-ated information is sent to the consumer via the communications output means of the CCS. The confirmation information is received by the OCT via its internal communication means and displayed or printed for the consumer,” Column 3 Lines 14 – 20, “For special applications where a visually or mobility handicapped person used the system, the OCT contains a human voice recognition means and may also contain a speech synthesizing means. The voice recognition means translates voice commands into digital data that is processed and stored in memory. The voice synthesizing means is used in lieu of the visual display thereby prompting the user through the ordering and payment sequence,” Column 4 Lines 35 – 43).

Claim 24: Gorog discloses the method of claim 21, wherein receiving further includes searching a network for identifying the provider (see at least, “The CCS has various computer software programs that allow product/service order information to be accepted and transmitted from the central computer. Such software will also confirm or deny orders for products based upon records of inventories that have been provided by participating businesses or by sending a query to other computers holding the necessary data records for participating businesses,” Column 3 Lines 1 – 8).

Claim 25: Gorog discloses the method of claim 21, wherein identifying further includes identifying the consumer through a device token registered to the consumer (see at least, “After company, product and 

Claim 26: Gorog discloses the method of claim 25, wherein identifying further includes matching the device token to a consumer profile linked to the consumer (see at least, “Further, the memory capability allows the OCT to store information presented to it by the optical reader, the key pad, the voice recognition system, the microchip reader, or the magnetic stripe reader which information relates to consumer identification data and to the goods or services desired for subsequent transmission via the communications interface to the CCS. Throughout this application, the credit and order data is referred to as the "order packet.",” Column 5 Lines 15 – 23, “The credit card data is accepted [25] and information is thereby acquired concerning the consumer's name, address, credit card number, type of credit card, and preferred delivery day, time and address for delivery,” Column 5 Lines 63 – 67, “The information containing the order or orders, payment method, shipping addresses, and preferred method of delivery for each order (the order packet) is then processed by the CCS,” Column 8 Lines 17 – 21,).

Claim 27: Gorog discloses the method of claim 26, wherein matching further includes obtaining a payment method from the consumer profile for processing the purchase with the provider (see at least, “The information containing the order or orders, payment method, shipping addresses, and preferred method of delivery for each order (the order packet) is then processed by the CCS,” Column 8 Lines 17 – 

Claim 28: Gorog discloses the method of claim 27, wherein obtaining further includes obtaining a shipping address for the consumer from the consumer profile that is provided to the provider during the purchase (see at least, “The information containing the order or orders, payment method, shipping addresses, and preferred method of delivery for each order (the order packet) is then processed by the CCS,” Column 8 Lines 17 – 21, “The incoming order packet process causes the order packet data to be divided into order data [31] that is, the information relating to the merchant, identification of the goods or services, and the amount of items desired. This information then is subjected to the order data processing software [32] of the CCS. In a similar fashion, the credit data [33] is separated from the incoming order packet information. This credit data contains the credit authorization data and other information relevant to the credit card in use, and the total price of the goods or services desired. This information is then subjected to the credit data process [34] of the CCS,” Column 6 Lines 23 – 36).

Claim 29: Gorog discloses the method of claim 21 further comprising, sending a confirmation of the purchase via a message sent to a user-operated device or an email address associated with the consumer (see at least, “In summary, this process selects the merchant/supplier, confirms the availability of inventory to fulfill the sale, confirms the price, method of payment, and credit status of 

Claim 31: Gorog discloses a method, comprising: 
identifying a consumer that provides consumer audio to a device (see at least, “The OCT comprises data entry and storage and communication capabilities for use by the consumer. The consumer enters identifications data about the company from which he wishes to purchase products/services and data concerning the products/services to be purchased. This information is entered via an optical identification code reader which is manually scanned over an identification code. Information can also be entered manually via a key pad or orally via a voice recognition capability embodied in the OCT, which capability converts the human voice into digital data,” Column 3 Lines 37 – 47, “The automated order and payment system allows a consumer to place orders for goods and services through use of a order computer terminal ("OCT") that interacts with identification codes and voice commands that specifically identify companies and products/services, which codes appear in advertising media,” Column 4 Lines 4 – 9, “Software in the OCT interprets the optical identification code or orally input information [21] thereby obtaining company identification data, product or service identification data, and prices for the goods or services desired,” Column 5 Lines 48 – 52, “After company, product and price data is entered, the OCT prompts the consumer to enter a credit card [24] to be used for the transaction. If handling a credit card is not possible for the handicapped person, credit data can be pre-stored in the OCT memory at the time the unit is provided to the handicapped person, thereby allowing such data to be transmitted without physically handling a credit card. The credit card 
locating a provider of a good or service based on the consumer audio (see at least, “The automated order and payment system allows a consumer to place orders for goods and services through use of a order computer terminal ("OCT") that interacts with identification codes and voice commands that specifically identify companies and products/services, which codes appear in advertising media,” Column 4 Lines 4 – 9, “Software in the OCT interprets the optical identification code or orally input information [21] thereby obtaining company identification data, product or service identification data, and prices for the goods or services desired,” Column 5 Lines 48 – 52); and 
communicating, by the device, information regarding the provider to the consumer (see at least, “Upon completion of order acceptance and confirmation of payment media, the confirmed order with associ-ated information is sent to the consumer via the communications output means of the CCS. The confirmation information is received by the OCT via its internal communication means and displayed or printed for the consumer,” Column 3 Lines 14 – 20, “For special applications where a visually or mobility handicapped person used the system, the OCT contains a human voice recognition means and may also contain a speech synthesizing means. The voice recognition means translates voice commands into digital data that is processed and stored in memory. The voice synthesizing means is used in lieu of the visual display thereby prompting the user through the ordering and payment sequence,” Column 4 Lines 35 – 43, “In summary, this process selects the merchant/supplier, confirms the availability of inventory to fulfill the 40 sale, confirms the price, method of payment, and credit status of the consumer as well as the delivery date and method of delivery,” Column 7 Lines 39 – 43),

Claim 32: Gorog discloses the method of claim 31 further comprising, displaying a buy button on the device (see at least, “8. Once the order acceptance is communicated to the OCT, the consumer has a final opportunity to place the order or reject it [81] by so notifying the CCS via the OCT keypad input,” Column 8 Lines 28 – 31, “a key for verifying an order once all data processing concerning that order has been completed,” Column 4 Lines 33 – 34).

Claim 33: Gorog discloses the method of claim 32 further comprising: detecting activation of the buy button by the consumer; and interacting with the provider to purchase the good or service on behalf of the consumer (see at least, “9. If the order is accepted by the consumer, it is placed by the CCS [82). 10. Once the order is placed, it is subsequently delivered to the consumer, or is filled for consumer pick-up on the date and at the time desired,” Column 8 Lines 32 – 36).

Claim 34: Gorog discloses the method of claim 31, wherein communicating further includes interacting with the provider and purchasing the good or service on behalf of the consumer based on the consumer audio (see at least, “1. Activate the OCT by speaking an appropriate command into the OCT microphone [70]. 2. The consumer is prompted by the OCT voice synthesizer to orally enter the company name that has been obtained from the advertising source that has been modified for use by the handicapped [71).
(e.g., Braille imprinting). 3. The consumer is prompted by the OCT voice synthesizer to orally enter the products/services and the price of those products and services desired [72],” Column 8 Lines 43 – 53) and communicating the information as a purchase confirmation audio provided by the device (see at least, “Upon completion of order acceptance and confirmation of payment media, the confirmed order with associ-ated information is sent to the consumer via the communications output means of the CCS. The confirmation information is received by the OCT via its internal communication means and displayed or printed for the consumer,” Column 3 Lines 14 – 20, “For special applications where a 

Claim 35: Gorog discloses the method of claim 31, wherein communicating further includes interacting with the provider and purchasing the good or service on behalf of the consumer and communicating the information by sending from the device a message to a user-operated device or an email address associated with the consumer (see at least, “In summary, this process selects the merchant/supplier,
confirms the availability of inventory to fulfill the sale, confirms the price, method of payment, and credit status of the consumer as well as the delivery date and method of delivery,” Column 7 Lines 39 – 43, “Upon completion of order acceptance and confirmation of payment media, the confirmed order with associ-ated information is sent to the consumer via the communications output means of the CCS. The confirmation information is received by the OCT via its internal communication means and displayed or printed for the consumer,” Column 3 Lines 14 – 20).

Claim 37: Gorog discloses the method of claim 31, wherein identifying further includes obtaining a consumer profile registered to the consumer and identifying a consumer a payment method registered to the consumer, a shipping address, and preferred providers (see at least, “The information containing the order or orders, payment method, shipping addresses, and preferred method of delivery for each order (the order packet) is then processed by the CCS,” Column 8 Lines 17 – 21, “The incoming order packet process causes the order packet data to be divided into order data [31] that is, the information relating to the merchant, identification of the goods or services, and the amount of items desired. This 

Claim 38: Gorog discloses the method of claim 37, wherein locating further includes identifying a plurality of providers providing the good or service and selecting the provider based on the preferred providers associated with the consumer profile (see at least, “The Central Computer System simultaneously receives information from multiple order computer terminals and verifies that the products or services from the desired company are in fact available,” Abstract, “The incoming order packet process causes the order packet data to be divided into order data [31] that is, the information relating to the merchant, identification of the goods or services, and the amount of items desired. This information then is subjected to the order data processing software [32] of the CCS,” Column 6 Lines 23 – 29, “Referring next to FIG. 4, the CCS takes the order data information and determines if the order data may be further processed by using a local database internal to the CCS, or if the CCS must send such data to external merchant/supplier databases [40]. If the order information is not kept locally in the CCS, the CCS will activate the order communications module [41] which will in turn communicate with the external merchant/ supplier database [42]. Once the external database has determined that the goods or services are available, it communicates with the CCS order communications module notifying the CCS that the order has been accepted or not [44]. Such information is subsequently provided to the order acceptance process of the CCS (FIG. 6),” Column 6 Lines 37 – 52).

Claim 39: Gorog discloses a device, comprising: a processor (see at least, “(c) A order computer terminal ("OCT") with means to input data orally, optically, magnetically, electronically, and manually having associated order processing software and communications capabilities allowing receipt of communications from the
CCS and further providing output communications to the CCS,” Column 2 Lines 54 – 60); non-transitory computer-readable storage media having executable instructions (see at least, “Finally, the OCT contains both a memory capability and a capability to execute preprogrammed software,” Column 5 Lines 11 – 12); and the executable instructions when executed by the processor from the non-transitory computer-readable storage medium cause the processor (see at least, “The CCS has various computer software programs that allow product/service order information to be accepted and transmitted from the central computer. Such software will also confirm or deny orders for products based upon records of inventories that have been provided by participating businesses or by sending a query to other computers holding the necessary data records for participating businesses,” Column 3 Lines 1 – 8) to: 
receive voice input from a user (see at least, “The OCT comprises data entry and storage and communication capabilities for use by the consumer. The consumer enters identifications data about the company from which he wishes to purchase products/services and data concerning the products/services to be purchased. This information is entered via an optical identification code reader which is manually scanned over an identification code. Information can also be entered manually via a key pad or orally via a voice recognition capability embodied in the OCT, which capability converts the human voice into digital data,” Column 3 Lines 37 – 47, “The automated order and payment system allows a consumer to place orders for goods and services through use of a order computer terminal ("OCT") that interacts with identification codes and voice commands that specifically identify companies and products/services, which codes appear in advertising media,” Column 4 Lines 4 – 9, “Software in the OCT interprets the optical identification code or orally input information [21] thereby obtaining 
identify a good or service based on the voice input see at least, “The automated order and payment system allows a consumer to place orders for goods and services through use of a order computer terminal ("OCT") that interacts with identification codes and voice commands that specifically identify companies and products/services, which codes appear in advertising media,” Column 4 Lines 4 – 9, “Software in the OCT interprets the optical identification code or orally input information [21] thereby obtaining company identification data, product or service identification data, and prices for the goods or services desired,” Column 5 Lines 48 – 52);
locate a provider of the good or service (see at least, “The automated order and payment system allows a consumer to place orders for goods and services through use of a order computer terminal ("OCT") that interacts with identification codes and voice commands that specifically identify companies and products/services, which codes appear in advertising media,” Column 4 Lines 4 – 9, “Software in the OCT interprets the optical identification code or orally input information [21] thereby obtaining company identification data, product or service identification data, and prices for the goods or services desired,” Column 5 Lines 48 – 52); and 
perform a purchase transaction with the provider on behalf of the user using a registered payment method associated with the user (see at least, “The OCT contains an alpha numerical key pad [2] by which a consumer can enter data when necessary and which contains a key for initiating the order process,” Column 4 Line 30 – 33, “After all data is stored, the consumer activates the OCT communications means [8, 29A] that allows the OCT to communicate with the CCS concerning the proposed sale of goods or services,” Column 6 Lines 8 – 11, “After company, product and price data is entered, the OCT prompts the consumer to enter a credit card [24] to be used for the transaction. If handling a credit card is not possible for the handicapped person, credit data can be pre-stored in the .

Allowable Subject Matter
Claims 22, 30, 36, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063.  The examiner can normally be reached on Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652